DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.  Regarding claim 1, in the Examiner’s opinion it would not have been obvious to one of ordinary skill in the art before the effective filing date to include the steps of: step 1, searching bright spots formed by projection of illumination light on a pupil; step 2, performing Blob analysis on the bright spots to determine a potential pupil area; step 3, carrying out gray normalization on the potential pupil area and carrying out multi-scale binarization; step 4, finding a potential circular area through Blob analysis, and obtaining a gravity center and a rough radius of the circular area; step 5, taking the gravity center obtained in the step 4 as the center of a circle, adopting a 360-degree outward line drawing method to obtain gray level jump, and obtaining the maximum gray level jump of the left, right and lower parts of the pupil, namely the maximum jump being the boundaries of the left, right and lower parts of the pupil; step 6, obtaining a boundary and determining the reliability of the boundary by adopting a support vector machine (SVM) according to a gray value obtained by a line drawing method, the boundary being an upper edge area of the pupil; and step 7, according to the boundaries of the left, right, lower and upper parts of the pupil obtained in step 5 and step 6, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        04/19/2021